IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


SHANIKA LAKIYAH BROWN,               :   No. 87 EM 2018
INDIVIDUALLY AND AS PARENT OF        :
A.B., MINOR                          :   Emergency Application to Stay
                                     :   Proceedings Pending Disposition of
                                     :   Petition for Review
          v.                         :
                                     :
                                     :
PENN JERSEY CERTIFIED CONCRETE,      :
INC., BRIDGESTONE AMERICAS TIRE      :
OPERATIONS, LLC, AND PAMELA          :
REED, RICHARD PIERSON                :
CONSTRUCTION CO., INC. AND           :
MCCARTHY TIRE SERVICE COMPANY        :
OF NEW YORK, INC. AND                :
CONSTRUCTURAL DYNAMICS T/A           :
SILVI CONCRETE PRODUCTS, INC.,       :
AND ALT INDUSTRIAL PROPERTIES,       :
INC. D/B/A SILVI CONCRETE OF         :
LOGAN, INC.                          :
                                     :
                                     :
PETITION OF: CONSTRUCTURAL           :
DYNAMICS INC., T/A SILVI CONCRETE    :
PRODUCTS, INC., PENN JERSEY          :
CERTIFIED CONCRETE, INC. AND ALTA    :
INDUSTRIAL PROPERTIES, D/B/A SILVI   :
CONCRETE OF LOGAN, INC.              :



SHAWN OAKMAN                         :   No. 88 EM 2018
                                     :
                                     :   Emergency Application to Stay
          v.                         :   Proceedings Pending Disposition of
                                     :   Petition for Review
                                     :
PENN JERSEY CERTIFIED CONCRETE,      :
INC., BRIDGESTONE AMERICAS TIRE      :
OPERATIONS, LLC, AND PAMELA          :
REED, RICHARD PIERSON                :
CONSTRUCTION CO., INC. AND           :
MCCARTHY TIRE SERVICE COMPANY        :
OF NEW YORK, INC. AND                :
CONSTRUCTURAL DYNAMICS T/A           :
SILVI CONCRETE PRODUCTS, INC.,       :
AND ALT INDUSTRIAL PROPERTIES,       :
INC. D/B/A SILVI CONCRETE OF         :
LOGAN, INC.                          :
                                     :
                                     :
PETITION OF: CONSTRUCTURAL           :
DYNAMICS INC., T/A SILVI CONCRETE    :
PRODUCTS, INC., PENN JERSEY          :
CERTIFIED CONCRETE, INC. AND ALTA    :
INDUSTRIAL PROPERTIES, D/B/A SILVI   :
CONCRETE OF LOGAN, INC.              :



PAMELA REED                          :   No. 89 EM 2018
                                     :
                                     :   Emergency Application to Stay
          v.                         :   Proceedings Pending Disposition of
                                     :   Petition for Review
                                     :
PENN JERSEY CERTIFIED CONCRETE,      :
INC., BRIDGESTONE AMERICAS TIRE      :
OPERATIONS, LLC, AND PAMELA          :
REED, RICHARD PIERSON                :
CONSTRUCTION CO., INC. AND           :
MCCARTHY TIRE SERVICE COMPANY        :
OF NEW YORK, INC. AND                :
CONSTRUCTURAL DYNAMICS T/A           :
SILVI CONCRETE PRODUCTS, INC.,       :
AND ALT INDUSTRIAL PROPERTIES,       :
INC. D/B/A SILVI CONCRETE OF         :
LOGAN, INC.                          :
                                     :
                                     :
PETITION OF: CONSTRUCTURAL           :
DYNAMICS INC., T/A SILVI CONCRETE    :
PRODUCTS, INC., PENN JERSEY          :
CERTIFIED CONCRETE, INC. AND ALTA    :
INDUSTRIAL PROPERTIES, D/B/A SILVI   :
CONCRETE OF LOGAN, INC.              :




                          [87-90 EM 2018] - 2
KAREN THOMAS                                  :   No. 90 EM 2018
                                              :
                                              :   Emergency Application to Stay
              v.                              :   Proceedings Pending Disposition of
                                              :   Petition for Review
                                              :
PENN JERSEY CERTIFIED CONCRETE,               :
INC., BRIDGESTONE AMERICAS TIRE               :
OPERATIONS, LLC, AND PAMELA                   :
REED, RICHARD PIERSON                         :
CONSTRUCTION CO., INC. AND                    :
MCCARTHY TIRE SERVICE COMPANY                 :
OF NEW YORK, INC. AND                         :
CONSTRUCTURAL DYNAMICS T/A                    :
SILVI CONCRETE PRODUCTS, INC.,                :
AND ALT INDUSTRIAL PROPERTIES,                :
INC. D/B/A SILVI CONCRETE OF                  :
LOGAN, INC.                                   :
                                              :
                                              :
PETITION OF: CONSTRUCTURAL                    :
DYNAMICS INC., T/A SILVI CONCRETE             :
PRODUCTS, INC., PENN JERSEY                   :
CERTIFIED CONCRETE, INC. AND ALTA             :
INDUSTRIAL PROPERTIES, D/B/A SILVI            :
CONCRETE OF LOGAN, INC.                       :


                                        ORDER


PER CURIAM
      AND NOW, this 9th day of August, 2018, the Emergency Application to Stay

Proceedings Pending Disposition of Petition for Review is DENIED.

      Justice Mundy did not participate in the consideration or decision of this matter.




                                  [87-90 EM 2018] - 3